 CUSTOM QUILTING CORPORATION51the Board upon request payroll and other records to facilitate the checking of theamount of backpay due and the rights of employment.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TeamstersLocalUnion No. 391,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Amenca, isa labor organization withinthe meaning of Section2 (5) of the Act.2.Pine StateCreamery Company,Inc., is an employerwithin themeaning ofSection2(2) of the Actand is engaged in commerce within the meaning of Section2(6) and (7) of the Act.3.By discriminating in regardto thetenure of employmentof Howell L. Jones,Respondent has engaged in, and is engaging in unfair labor practices within themeaning of Section 8(a) (3) ofthe Act.4.By the foregoingconduct, andby privatelyinterviewing its employees and byemphaticallyinforming themof its oppositionto the Union,and interrogating eachand everyemployee as to his opinions and sympathiestoward the Unionin private,Respondent has interferedwith,restrained,and coercedits employees in the exer-cise of theirrights guaranteed themby Section 7 of the Act and therebyhas engagedin and is engaging in unfair labor practiceswithin themeaning of Section 8(a)(1)of the Act.5The aforesaid unfair laborpractices affect commerce within the meaning ofSection 2(6) and(7) of the Act.6.TheRespondent did not violate Section 8(a) (3) or(1) of theAct bydischarg-ing JamesMarshall Hilliard on or about November 12, 1960.[Recommendations omitted from publication.]Custom Quilting CorporationandDistrict65,Retail,Wholesaleand Department Store Union,AFL-CIO.Case No. 12-CA-7635.November 7, 1961DECISION AND ORDEROn March 10, 1961, Trial Examiner Sidney Sherman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices alleged inthe complaint and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Charging Party and theGeneral Counsel filed exceptions to the Intermediate Report and theGeneral Counsel filed a brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.i In the absence of exceptions, we adoptproformathe Trial Examiner's findings of aviolation of Section 8(a) (1) relating to Respondent's threatening its employees with re-134 NLRB No. 9. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record indicates that the Respondent ceased operations at itsonly plant, at Bellmore, New York, 2 weeks prior to the hearing inthis case.The day before the hearing, some of Respondent's assetswere sold at an auction sale in satisfaction of a chattel mortgage.Stefko, Respondent's president and principal owner, stated that he ex-pected the business to wind up bankrupt. The Charging Union's andthe General Counsel's exceptions contend that the Trial Examiner'srecommended bargaining order, which orders Respondent to bargainwith the Union in the event it resumes operations in Bellmore, NewYork, should be broadened to require the Respondent specifically tobargain now with the Union about employees' posttermination benefitsand to resume bargaining with it whenever Respondent goes back intobusiness either in Bellmore or Nassau or Suffolk County, New York.In view of the fact that Respondent, for nondiscriminatoryreasons,has apparently gone out of business entirely, with little likelihood thatitwill ever resume operations, we do not believe that there is sufficientjustification for the issuance of an affirmative order to require the Re-spondent to bargain now about prospective rights of its former em-ployees.Nevertheless, since the Respondent did illegally refuse torecognize the Union as the representative of its employees, we find itappropriate to remedy that violation by requiring the Respondent tobargain with the Union if and when it resumes operations in thevicinity of Bellmore, New York, the site of its former plant.Wereserve the right to modify our remedial order if there is a substantialchange of conditions in the future, or to clarify its application tospecific circumstances not now apparent.Bermuda Knitwear Cor-poration, 120NLRB 332.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, -as amended, the National LaborRelations Board hereby orders that Respondent, Custom QuiltingCorporation, Bellmore, New York,-its officers, agents, successors, andassigns, shall :1.Cease and desist from:(a)Refusing to bargain collectively with District 65, Retail, Whole-sale and Department Store Union, AFL-CIO, as the exclusive repre,sentative of the employees in the following appropriate unit : Allproduction, maintenance, and shipping employees at the Respond-ent's Bellmore, New York, plant, including regular part-time employ-ees, but excluding part-time drivers; guards, watchmen, professionalemployees, and all supervisors as defined in the Act.(b)Threatening reprisals against employees for their union activi-prisals and promising them benefits in response to their organizational activities, and aviolation of Section 8(a)(5) by its refusal to recognize the Union as the exclusive repre-sentative of its employees. CUSTOM QUILTING CORPORATION53ties or promising to grant unilaterally to employees the benefits thatthey were seeking through collective bargaining.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist a labor organization, to bargaincollectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining, or othermutual aid or protection, or to refrain from any or all such activities,except to the extent permitted by Section 8(a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) If the Respondent resumes operations in the Bellmore, NewYork, area, bargain collectively upon request with District 65, Retail,Wholesale and Department Store Union, AFL-CIO, as the exclusiverepresentative of the aforementioned bargaining unit.(b)Send to each of the employees a copy of the notice attachedhereto marked "Appendix." 2 Copies of said notice, to be furnished bythe Regional Director for the Second Region, shall, after being dulysigned by Respondent, be sent to employees employed by the Re-spondent prior to his discontinuance of operations, at their last knownaddress.(c)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL, in the event we resume operations in the Bellmore,New York, area, bargain collectively, upon request, with District65,Retail,Wholesale and Department Store Union, AFL-CIO,as the exclusive representative of the employees in the followingunit : All production, maintenance, and shipping employees at ourBellmore, New York, plant, including regular part-time em- 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees,but excluding part-time drivers, watchmen,guards, pro-fessional employees,and all supervisors as definedin the Act.WE WILL NOT threaten to close our plant because of the adventof a union,or promise to grant our employees the same benefitswithout a union as they are seeking to obtain through a union.WE WILLNOT in any like or related manner interfere with, re-strain,or coerce our employees in the exercise of their right toself-organization,to form labor organizations,to join or assist alabor organization,to bargain collectively through representativesof their own choosing,to engage in concerted activities for thepurpose of mutual aid or protection or to refrain from any of suchactivities,except to the extent permitted by Section 8(a) (3) ofthe Act, as modified bythe Labor-Management Reporting andDisclosure Act of 1959.CUSTOMQUILTINGCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)INTERMEDIATE REPORTThis case was heard before the dulydesignatedTrial Examiner in New York,New York, on February 1, 1961, upona complaintfiled by the General Counseland ananswer filed by counsel 1 on behalf of Custom Quilting Corporation, herein-after calledtheRespondent.The issueslitigatedwere whether the RespondentviolatedSection 8(a)(5) and(1) of the Act by the conduct described below.Uponthe entirerecord 2and myobservationof the witnesses,Iadopt thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a New York corporation, has been engaged at its plant in Bellmore,New York, in the manufacture of materials for bedspreads.During the year pre-ceding the issuance of the instant complaint, Respondent purchased from out-of-State sources, and received at its plant, goods valued at more than $50,000. I findthat the Respondent was at all material times engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction herein.B. THE LABOR ORGANIZATION INVOLVEDDistrict 65, Retail,Wholesale and Department Store Union,AFL-CIO,herein-after called the Union,is a labor organization within the meaning of Section 2(5)of the Act.3III.THE UNFAIR LABOR PRACTICES1.The appropriate unitThe complaint alleges, and I find, that the following employees of the Respondentconstitute an appropriate, unit for purposes of collective bargaining:'Respondent's counsel withdrew before the hearing and the Respondent was repre-sented at the hearing only by its president, Stefko2 The transcript of testimony is hereby ordered corrected in the following respect:1.On page 59, line 6, strike "not" at the end of the line.2.On page 74, line 2, substitute "fired" for "hired "8 Respondent refused to admit the allegation of the complaint that the Union is a labororganization within the Act.The foregoing finding Is based on evidence in the record. CUSTOM QUILTING CORPORATION55All production, maintenance, and shipping employees at the Respondent'sBell-more, New York, plant, including regular part-time employees, but excluding part-time drivers,4 guards, watchmen, professional employees, and all supervisors as,defined in the Act.2.The Union's majority statusThe Union began to organize the Respondent's employees about September 15,1960,5 and by September 29, when the Union first met with the Respondent, 12employees had signed authorization cards.6One more card was obtained on Oct. 18.Thus, the Union obtained a total of 13 cards.The Respondent conceded at thehearing that at all times here material there were only 13 employees in the unithereinabove found appropriate.It is clear, therefore, and I find, that on September 29, when the Union made itsfirst bargaining overture, and at all times thereafter, the Union represented a majorityof the employees in the appropriate unit.3.The refusal to bargainOn September 29, Cohen, an organizer for the Union, met with Respondent'spresident, Stefko, claimed to represent a majority of the employees, showed him thecards already received by the Union, and asked for an appointment to discuss contractterms.Stefkomentioned certain business difficulties which might cause him toshut down, but agreed to contact Cohen the following week.At their next meetingon October 4 or 5, when Cohen presented the Union's proposals, Stefko indicatedhis willingness to sign a contract with the Union if mutually agreeable terms couldbe negotiated, and he discussed some of the Union's proposals.7Another meetingwas arranged for October 11.On that date Lockman, an attorney, called Cohen,advised him he had been retained by the Respondent, and it was agreed that thescheduled meeting would be postponed to October 18.On October 18, Dicker,representing the Union, and a committee of employees, met with Lockman, Cheshire,8and Stefko.At that meeting the Respondent for the first time raised (1) the ques-tion of having the Board conduct an election to determine the Union's majoritystatus, and (2) the "religious" issue discussed below.Finally, the Respondentwaiving the religious issue, proposed a consent election, and Lockman agreed tomeet the Union on October 19 at the Board's Regional Office to arrange for suchan election.However, on October 19, Respondent's counsel announced that theRespondent would no longer agree to an election because Stefko's religious scruplesprevented him from signing any collective-bargaining contract.At the hearing Stefko did not seriously question the Union's majority status butasserted that he had broken off negotiations with the Union only because he wasconscientiously opposed to collective bargaining.He explained that he was aSeventh Day Adventist and that the tenets of his faith, as construed by him, de-barred him from signing a contract with a union. Stefko admitted that he had noofficial basis for his interpretation of the articles of his faith, but had reached thisview after considerable reflection, indulged in between the Union's first bargainingoverture and the final breaking off of negotiations.Stefko's reason for not bargaining appears suspect. It is based on a self-servinginterpretation of the articles of his faith.His explanation of the basis for thisinterpretation was vague and confused.The General Counsel contends that Respondent throughout its negotiationsmanifested its lack of good faith by certain threats of reprisal and promises ofbenefit, calculated to induce the employees to renounce the Union.Thus, at anemployee meeting called by Vice President and Plant Manager Cheshire 9 late in4 Respondent regularly employs four part-time truckdrlvers, each for 6 or 7 hours aweek.These drivers are otherwise employed full-time as policemenThe General Counselopposed their inclusion in the unitThe Respondent, in the negotiations discussed in thetext below, proposed the exclusion of these drivers from the unit and the Union agreedAt the hearing, the Respondent took no position as to their inclusionAs no party seekstheir inclusion, and as they work for Respondent only 6 or 7 hours a week, I exclude them5Unless otherwise indicated, all dates hereinafter given relate to 19608 Eight of these cards were received by September 25Four others were signed bySeptember 28 and received by the Union on September 297 Cheshire, who was vice president and plant manager, was present at this meeting, aswas Dicker, who was one of Cohen's associates.8 See preceding footnote.9 I find that Cheshire was a supervisor, and, in any event, an agent of Respondent. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember, he indicated to the employees that, in view of a recent decline in busi-ness, unionization would result in the closing of the plant, and that Stefko wouldhave given the employees a "better deal" than the Union if they had come to himfirst.Also, later on the same day Cheshire asked employees Sanchez and Lopezwhat benefits the Union was offering to obtain and, after Lopez recited a numberof fringe benefits promised by the Union, Cheshire stated that he would give theemployees the same benefits.I find that by such threat and promises the Respondent violated Section 8(a)(1)of the Act.Moreover, these attempts to undermine the Union while engaging in aseries of bargainingmeetingswhich produced only a proposal by Respondent for aconsent election despite the absence of any reason to doubt the Union's majority, theprompt withdrawal of such proposal, when put to the test, and the belated raising ofthe esoteric religious issue, all belie the Respondent's good faith throughout thenegotiations.The pattern of Respondent's conduct is more consistent with a planto engage in surface bargaining while seeking to undermine the Union,and thefinal abandonment of that plan, when it proved unsuccessful, in favor of a flat refusalto bargain on religious grounds.Accordingly, I find that Respondent from theinception of the negotiations, on September 29, did not bargain in good faith.Morevoer, even if it be assumed that the Respondent acted in good faith through-out and that Stefko honestly believed that it would be, and it was in fact, incom-patible with his religious principles to deal with the Union, I would still find that therefusal to bargain here was unlawful.The act does not exempt from the applicationof Section 8(a)(5) employers whose religion interdicts collective bargaining.Asfor the first amendment to the Constitution, the Supreme Court has indicated in arelated context that no exemption from the requirements of the Act may be predi-cated thereon.10I find therefore that Respondent has since September 29, 1960, refused to bargainwith the Union as the exclusive representative of its employees in the appropriate unit,therebyviolating Section 8(a) (5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a) (5) and (1) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Stefko testified that Respondent's operations had recently been discontinued, andthat its assets had been sold at auction to satisfy the claim of a creditor.Accordingto a newspaper advertisement displayed at the hearing by Stefko, such auction washeld the day before the hearing.However, Stefko admitted that he did not yetknow of the result of the auction, and that the amount of the claim of the creditorin question was for a relatively small amount. In view of these circumstances, I willcondition the recommended bargaining order herein on the Respondent's resuming itsformer operation.tlUpon the basis of the foregoing findings of fact, and upon the entire record in thecase, I adopt the following:CONCLUSIONS OF LAW1.District 65, Retail,Wholesale and Department Store Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.3.Since September 25, 1960, the Union has been, and now is, the exclusive repre-sentative of the Respondent's employees in the following unit, which is appropriatefor collective bargaining within the meaning of Section 9(b) of the Act: All pro-duction,maintenance, and shipping employees at the Respondent's Bellmore, NewYork, plant, including regular part-time employees, but excluding part-time drivers,guards, watchmen, professional employees, and all supervisors as defined in the Act.10AssociatedPress v N L R B,301 US 103.u SeeSymnsGrocer Co.,and Idaho WholesaleGrocery Co,109 NLRB 340, 348-349 DAVIDSON RUBBER COMPANY574.By refusing since September 29, 1960,to bargaincollectively with the Unionin good faith as the exclusive representative of the foregoing employees,Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a) (5) ofthe Act.5.By such refusal to bargain,the Respondent has interfered with, restrained, andcoerced its employees in the exercise of theirright tobargaincollectively throughrepresentatives of their own choosingand toengage inconcerted activities for thepurposes of collective bargaining,thereby violating Section8(a) (1) of the Act.6.By threatening to close down its plant because of the adventof the Union, andby promising to grant employees unilaterally the same benefits asthey wereseekingthrough collective bargaining,the Respondent violated Section8(a)( I) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.-[Recommendations omitted from publication.]Davidson Rubber CompanyandUnited Rubber, Cork,Linoleumand Plastic Workers of America,AFL-CIO.Case No. 1-CA-3426.November 7, 1961DECISION AND ORDEROn July 14, 1961, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thisproceeding,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Davidson RubberCompany, Dover, New Hampshire, its officers, agents, successors, andassigns shall :1.Cease and desist from :1The Respondent's request for oral argument is hereby denied as the record and theRespondent's brief adequately present the issues and positionsof theparties.134 NLRB No. 7.